1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                     )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                      )   TO MODIFY THE AMENDED SCHEDULING
                                                        ORDER
14                                                  )
     SCOTT KERNAN, et al.,
                                                    )   [ECF No. 83]
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Defendants’ motion to modify the amended scheduling order,

20   filed December 26, 2019.

21          Good cause having been presented, it is HEREBY ORDERED that the amended scheduling

22   order issued on December 18, 2019, is amended as follows:

23          1.     The deadline to file an exhaustion-related motion for summary judgment is extended to

24                 May 17, 2020;

25          2.     The deadline to amend the pleading is extended to July 17, 2020;

26          3.     The deadline for completion of discovery is extended to September 17, 2020;
27          4.     The deadline to file a dispositive motion is extended to November 18, 2020; and

28   ///

                                                        1
1             5.      All other provisions set forth in the Court’s December 27, 2018, scheduling order

2                     remain in full force and effect.

3
4    IT IS SO ORDERED.

5    Dated:        December 27, 2019
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
